I am also of opinion that the petition should not be dismissed for any of the causes alleged by the defendants. If any more specific allegations were desirable, they might have been easily *Page 116 
supplied by amendment on motion of either the plaintiff or the defendants, were it made to appear that they were necessary to a fair and proper trial of the matter in controversy before the committee.
The report of the committee ought doubtless to state, and describe very carefully, not only the property in respect of which damage is given but also to contain as accurate a description of the right which the defendants are to acquire by virtue of the proceedings, by visible and permanent monuments on the ground, as the nature of the case will permit, according to the views expressed in Town v. Faulkner, 56 N.H. 255.
As to the motion to file a plea in bar that the plaintiff is not the owner of the property described in the petition, if this motion be regarded as raising the question whether the defendants were entitled as matter of legal right to have the plaintiff's title tried in court before the committee is sent out, I think the claim of the defendants cannot be sustained. It seems to me it is rather to be treated as a matter within the discretion of the court, in determining the order in which the trial shall go forward. The court followed the literal terms of the statute in sending the case to a committee, before the question of title was determined, upon a plea. Of course, unless the plaintiff makes out some title before the committee, she cannot have any relief, and her petition fails. I see no incongruity or hardship to the defendants in requiring them to go before the committee on that question, as well as a great variety of others which it may be necessary to consider in determining whether the plaintiff is entitled to the relief she seeks.
I suppose the defendants may have a right under the rule to file a special plea in bar denying title in the plaintiff, and if the court were satisfied upon proper evidence that a serious or difficult question as to title was involved, it would seem to be a very proper and judicious exercise of discretion to permit that question to be settled in court before the committee is sent out. But no question of discretion is before us on the case reported, and I think the exceptions should be overruled, except as indicated by Judge SMITH, and that the plaintiff should be allowed to amend in the particulars named.
CUSHING, C. J., concurred.
Exceptions overruled. *Page 117